GRAVES, Presiding Judge.
The appellant’s motion for rehearing is granted, the former opinion delivered herein is withdrawn, and the following is rendered in lieu thereof:
Appellant here, relator in the court below, was taken into custody by virtue of the executive warrant of the Governor of this state to answer an accusation pending against her in the state of New Mexico. She sought her discharge from such arrest and custody in a writ of habeas corpus proceeding before the Criminal District Court No. 2 of Dallas County, Texas. After a hearing, the relief prayed for was denied and she was remanded to the custody of the arresting officer.
The record before us shows the executive warrant of the Governor of this state and what is purported to be the complaint and supporting documents upon which the executive warrant was issued.
We have searched this record in vain for any requisition or demand by the Governor of the state of New Mexico for the appellant’s extradition.
In Ex Parte Anderson, 135 Texas Cr. R. 291, 120 S.W. 2d 259, we quoted with approval the holding in the case of State v. Richardson, 34 Minn. 115, 24 S.W. 354, that a requisition from the governor of the demanding state is jurisdictional to the issuance of the executive warrant by the governor of the asylum state. Therefore it is apparent that the record before us fails to reflect the jurisdictional authority in the Governor of this state to issue the executive warrant.
Accordingly, the judgment remanding appellant is set aside, and she is ordered discharged from custody.